Citation Nr: 1507600	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-46 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include an anxiety disorder, depression, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDING OF FACT

The Veteran's diagnosed acquired psychiatric disability has been etiologically related to his active duty.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability has been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Merits

In this case, the Veteran filed a claim for service connection for an acquired psychiatric disability in August 2007.  The RO denied his claim in a June 2008 rating decision and the Veteran perfected an appeal as to this issue.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Board notes that the Veteran has been diagnosed with anxiety disorder on multiple occasions, to include a December 2007 VA examination.  Moreover, in November 2009 the Veteran was diagnosed with depressive disorder at a mental health evaluation at the Denver VAMC.  Therefore, the Board finds that the Veteran has a current disability and the first element of Shedden is met.  

With regard to the second element of Shedden, the in-service injury or disease, the Board finds that the Veteran has asserted that it was his experiences in Vietnam which caused him to become depressed and anxious.  At his December 2014 Board hearing, the Veteran testified that he was a helicopter gunman while in Vietnam, and that his experiences as such have affected him in his daily life.  The Veteran's personnel records confirm that he was a part of the Helicopter Assault Company, and his DD-214 confirms that he received the Air Medal for his service in Vietnam.  Therefore, the Veteran's in-service injury is confirmed.  

Turning now to the third element of Shedden, the Board finds that the Veteran was afforded two VA examinations for his psychiatric disability; one in December 2007 and one in May 2014.  At the December 2007 examination, the examiner indicated that the Veteran's stressor was adequate to support a diagnosis of anxiety disorder.  The VA examiner later emphasized that the Veteran's anxiety disorder was as likely as not associated with the Veteran's combat exposure during military service.  

At the May 2014 examination, the Veteran further specified that he was a helicopter gunman while in service.  The Veteran reported that he saw many friendly and enemy dead bodies, and also witnessed many injuries.  He noted the most stressful incident he incurred was the helicopter he was riding in going down, killing the pilots who were flying it.  The May 2014 examiner diagnosed the Veteran with anxiety disorder, and noted that the Veteran's anxiety disorder was as likely as not caused by or a result of the Veteran's combat experience in Vietnam.  

Resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran has an acquired psychiatric disability that first manifested soon after service and is related to events in active service.  Moreover, because the Board is granting the Veteran the benefit sought, it will not address whether service connection is warranted on a secondary basis for the Veteran's psychiatric disorders.  Thus, service connection for an acquired psychiatric disability is granted.


ORDER

Service connection for an acquired psychiatric disability is granted.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


